Exhibit 10.4

 

[g2018022720575355424143.jpg]

One Casper Street

Danbury, CT 06810

Main: 203-798-8000

Fax:  203-796-3684

www.mannkindcorp.com

 

 

February 17, 2017

 

Courtney Barton

 

Revised – 2/23/2017

 

Dear Courtney:

 

Congratulations! The MannKind team has been very impressed with your background
and credentials, and we are genuinely pleased to offer you full-time employment
with MannKind Corporation, in the exempt position Vice President, Chief
Compliance Officer, located in Southern California. In this position you will
initially report directly to David Thomson, Corporate V.P. & General Counsel.

We will target your employment to commence on March 13, 2017. Please be advised
that this offer is contingent upon satisfactory reference and background checks
and receipt of results of a satisfactory drug screening test. In the coming
days, you will receive an email with information regarding the test, contact and
location information for the laboratory as well as the hours of operation. This
screening test must be completed no later than two weeks from the date of this
letter.  

 

As part of this agreement your primary work location will be Scottsdale, AZ
during your initial employment. Once you relocate to California, your primary
work location will change to California.  We ask that you make every personal
effort to complete your physical relocation by July 31, 2017, whether that be to
your new residence or to temporary housing.  Your relocation benefits will be in
effect from one year from your hire date with MannKind.  
You will be paid on a bi-weekly basis, on regular payroll schedule, in the
amount of $9615.38, equating to an annualized amount of $250,000.00. Depending
on your date of hire, you may be eligible to participate in the MannKind
Employee Bonus Plan, with a target bonus opportunity of 25% of annual earnings.
Bonus awards will be based upon company-wide performance and your achievement of
mutually agreed-upon milestones.

--------------------------------------------------------------------------------

 

Courtney Barton

 

You will be eligible to participate in MannKind's Equity Incentive Plan, under
which stock options and restricted stock may be awarded to you at a future date,
as approved by the Board of Directors. At the next quarterly Board meeting, we
will recommend that you be granted a stock award of 84,800 and RSU’s 0f 61,800,
comparable to grants made for other individuals in similar level positions
throughout the company. This is not a guarantee for a specific number of
restricted stock units, but is only intended to provide you with an
understanding of grant guidelines for your position. If your start date is less
than two weeks prior to the next quarterly Board meeting, the recommendation
will be submitted in the following quarter. Grants will begin vesting based on
your hire date.


We have a substantial list of fringe benefits, including the following: 20 days
PTO annually, which accrues on a bi-weekly basis; short term and long term
disability insurance; company paid life insurance; a 401(k) tax sheltered
savings program; flexible spending accounts; health, vision and dental
insurance, and 16 paid holidays. The holidays and other time off benefits will
be prorated based on your date of hire. All benefits, policies and rules are
subject to change from time to time at the Company's discretion. All benefits
outlined in this offer letter are contingent on your continuing employment with
MannKind Corporation in a benefit eligible status.

Enclosed and included as part of this offer (Attachment One) is information
about the main points of the Company’s relocation assistance program, which
MannKind will provide to you to relocate to the “local area.”  Upon acceptance
of this offer, a representative of NEI will contact you to initiate your
relocation benefits.

 

MannKind will provide relocation assistance to you in good faith, however,
should you leave the Company before one year for any reason, except layoff, you
will be required to repay the Company all funds paid, either to you or on your
behalf, for relocation purposes.  


Shortly after we are in receipt of your acceptance, you will receive a welcome
email from our onboarding manager, with a link to your personalized onboarding
portal. Through this portal you will have access to most of the required
MannKind policies and agreements that will require your signature such as, the
Employee Proprietary Information and Inventions Agreement, an Arbitration
Agreement, a Policy Against Insider Trading, Code of Business Conduct and
Ethics, and an Employee Acknowledgement Form, required after reading the
MannKind Employee Sourcebook. Of course, the company may require additional
policies or agreements to be signed and acknowledged in the future.


Courtney Barton

 

Employment at MannKind is at will, which means that either you or MannKind can
end the employment relationship at any time, and for any reason or for no
reason, with or without

--------------------------------------------------------------------------------

 

cause or notice. The employment terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written, and
cannot be modified or amended except in writing by an officer of the company. As
required by law, this offer is subject to satisfactory proof of your right to
work in the United States. This at will employment relationship cannot be
changed except in writing as approved by the Board of Directors of MannKind.

 

We appreciate the energy and enthusiasm you demonstrated during our interview
and selection process and we look forward to a favorable response to our offer.
We have many exciting challenges ahead and believe you can make a significant
contribution to MannKind.


At your earliest convenience, please sign and date this letter and return it to
Jacqueline Lapotosky, HR Manager @jlapotosky@mannkindcorp.com or mail in the
enclosed envelope to indicate your acceptance of this written offer of
employment.

 

If you should have any questions, please don't hesitate to contact me.

 

Sincerely,

 

/s/ Jacqueline Lapotosky

 

Jacqueline Lapotosky

HR Manager

 

I have carefully read and understand all of the terms of the above letter and
freely and voluntarily accept and agree to all of its terms. I represent that,
in agreeing to this offer letter, I am not relying on any representations or
promises of any kind other than set forth in this letter.


Sincerely,

 

/s/ Courtney Barton

Courtney Barton

 

Date Signed

 

Confirmed Start Date

 